SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A (Rule 14a-101) INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the registrant x Filed by a party other than the registrant o Check the appropriate box: o Preliminary Proxy Statement o Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) x Definitive Proxy Statement o Definitive Additional Materials o Soliciting Material Pursuant to Section 240.14a-11(c) or Section 240.14a-12 FIRSTBANK CORPORATION (Name of registrant as specified in its charter) (Name of person(s) filing Proxy Statement, if other than the Registrant) Payment of filing fee (Check the appropriate box): x No fee required o Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11 Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee Paid: o Fee paid previously with preliminary materials o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the form or schedule and the date of its filing. Amount previously paid: Form, schedule, or registration statement no.: Filing party: Date filed: NOTICE OF ANNUAL MEETING OF SHAREHOLDERS FIRSTBANK CORPORATION 311 Woodworth Avenue P.O. Box 1029 Alma, Michigan 48801 Dear Shareholder: We invite you to attend the 2013 annual meeting of the shareholders of Firstbank Corporation.This year’s meeting will be held at the Heritage Center on the campus of Alma College, West Superior Street, Alma, Michigan 48801, on Monday, April 22, 2013 at 4:30 p.m. (Alma time) to consider and vote upon: 1. The election of two directors to hold office for three year terms; 2. Advisory non-binding approval of Firstbank Corporation’s executive compensation program; 3. Advisory non-binding vote on the frequency of future advisory votes on executive compensation; 4. The ratification of the appointment by Firstbank Corporation’s Audit Committee of Plante & Moran, PLLC as independent auditors for the fiscal year ending December 31, 2013; and 5. Any other business that may properly come before the meeting or any adjournment of the meeting. Shareholders of record at the close of business on March 1, 2013, will be entitled to vote at the annual meeting and any adjournment of the meeting. BY ORDER OF THE BOARD OF DIRECTORS, Samuel G. Stone, Executive Vice President, Chief Financial Officer, Secretary, and Treasurer Alma, Michigan March 22, 2013 All shareholders are cordially invited to attend the meeting. WHETHER OR NOT YOU PLAN TO ATTEND IN PERSON, YOU ARE URGED TO DATE AND SIGN THE ENCLOSED PROXY CARD AND RETURN IT PROMPTLY IN THE POSTAGE PAID ENVELOPE PROVIDED. This will assure your representation and a quorum for the transaction of business at the meeting. If you do attend the meeting in person and if you have submitted a proxy card, it will not be necessary for you to vote in person at the meeting. However, if you attend the meeting and wish to change your proxy vote, you will be given an opportunity to do so. Important Notice regarding the Availability of Proxy Materials for the Annual Meeting of Shareholders to be held on April 22, 2013: This proxy statement and the 2012 Annual Report to Shareholders are available for viewing, printing and downloading at www.cfpproxy.com/5235 PROXY STATEMENT FIRSTBANK CORPORATION 311 Woodworth Avenue P.O. Box 1029 Alma, Michigan 48801 Telephone: (989) 463-3131 ANNUAL MEETING OF SHAREHOLDERS This proxy statement is furnished in connection with the solicitation of proxies by the Board of Directors of Firstbank Corporation (we, our or the “Corporation”) to be voted at the annual meeting of our shareholders, to be held at the Heritage Center on the campus of Alma College, West Superior Street, Alma, Michigan 48801, on Monday, April 22, 2013, at 4:30 p.m. (Alma time), and at any adjournment of the meeting for the purposes set forth in the accompanying Notice of Annual Meeting of Shareholders. This proxy statement and form of proxy are first being sent to shareholders on or about March 22, 2013.If you need directions to the location of the meeting or additional information about attending the meeting and voting in person, contact Kim Campbell at 989-466-7328. If a proxy in the accompanying form is properly executed, duly returned, and not revoked, the shares represented by the proxy will be voted at the annual meeting of our shareholders and at any adjournment of that meeting. Where a shareholder specifies a choice, a proxy will be voted as specified. If no choice is specified, the shares represented by the proxy will be voted for election of all nominees of the Board of Directors, for the proposal to approve our executive compensation program (on an advisory basis), for an annual vote on executive compensation and for the ratification of the independent auditors. Our management does not know of any other matters to be presented at the annual meeting.If other matters are presented, the shares represented by proxy will be voted at the discretion of the persons designated as proxies who will take into consideration management’s recommendations. Any shareholder executing a proxy in the enclosed form has the power to revoke it by notifying our Secretary in writing at the address indicated above at any time before it is exercised, or by appearing at the meeting and voting in person. Solicitation of proxies is being made by mail. Directors, officers, and regular employees of the Corporation and its subsidiaries may also solicit proxies in person or by telephone without additional compensation.In addition, banks, brokerage firms, and other custodians, nominees, and fiduciaries may solicit proxies from the beneficial owners of shares they hold and may be reimbursed for reasonable expenses incurred in sending proxy materials to beneficial owners of our stock. We will pay all expenses of soliciting proxies. PROPOSAL 1:ELECTION OF DIRECTORS The Board of Directors has nominated David W. Fultz and William E. Goggin for election to the Board of Directors at the annual meeting to serve three year terms that will expire in 2016.Messrs. Fultz and Goggin are incumbents. The proposed nominees are willing to be elected and to serve. In the event that any nominee is unable to serve or is otherwise unavailable for election, which is not now contemplated, the incumbent Board of Directors may or may not select a substitute nominee. If a substitute nominee is selected, all proxies will be voted for the person so selected. If a substitute nominee is not so selected, all proxies will be voted for the election of the remaining nominees. Proxies will not be voted for a greater number of persons than the number of nominees named. An affirmative vote of a plurality of the votes cast on the election of directors at the meeting is required for nominees to be elected as directors. For the purpose of counting votes on this proposal, withheld, abstained, broker non-votes and other shares not voted are not counted towards a nominee’s total.Additional information about director nominations is provided in this Proxy under "Corporate Governance - Director Qualifications and Nominations." YOUR BOARD OF DIRECTORS RECOMMENDS A VOTE FOR ELECTION OF ALL NOMINEES AS DIRECTORS VOTING SECURITIES At the close of business on March 1, 2013, the record date for determination of the shareholders entitled to vote at the annual meeting,we had issued and outstanding 8,022,952 share of its Common Stock, the only class of voting securities presently outstanding.Each share entitles its holder to one vote on each matter to be voted upon at the meeting.In addition, as of December 31, 2012, and as of March 1, 2013, there were 17,000 issued and outstanding shares of our non-voting Series A Preferred Stock with an aggregate liquidation preference of $17,000,000. Security Ownership Of Management The following table shows certain information concerning the common and preferred shares beneficially owned by each of our directors and nominees for director, by the executive officers named in the summary compensation table below, and by all directors and executive officers as a group as ofDecember 31, 2012. Amount and Nature of Beneficial Ownership (1) Ownership of Series A Preferred Stock(5) Name of Beneficial Owner Sole Voting and Investment Power Shared Voting or Investment Power (2) Total Common Stock Beneficial Ownership Percent of Common Stock Series A Shares Beneficially Owned Percent of Outstanding Series A Shares William L. Benear 0 * 0 * Thomas D. Dickinson * 0 * David W. Fultz 0 * 0 * Jeff A. Gardner 1.2% 1.5% William E. Goggin * 1.8% Edward B. Grant 0 * 0 * Douglas J. Ouellette 0 * 0 * Samuel A. Smith * 1.2% Samuel G. Stone * 0 * Thomas R. Sullivan 1.4% 0 * James E. Wheeler, II * 0 * All Directors and Executive Officers as a Group (11 Persons) 5.8% 4.5% *Represents less than 1 percent of the outstanding shares of the class indicated. The numbers of shares stated are based on information furnished by each person listed and includes shares personally owned of record by that person and shares which under applicable regulations are deemed to be otherwise beneficially owned by that person. Under these regulations a beneficial owner of a security includes any person who, directly or indirectly, through any contract, arrangement, understanding, relationship or otherwise, has or shares voting power or investment power with respect to the security. Voting power includes the power to vote or to direct the voting of the security. Investment power includes the power to dispose or to direct the disposition of the security. A person will also be considered the beneficial owner of a security if the person has a right to acquire beneficial ownership of the security within 60 days. Includes shares as to which the indicated person is legally entitled to share voting or investment power by reason of joint ownership, trust, or other contract or property right and shares held by spouses and children over whom the indicated person may have substantial influence by reason of the relationship. Includes shares allocated to individual accounts under the Firstbank Corporation employee 401(k) Plan. Shares that may be acquired pursuant to stock options that are exercisable within 60 days are included in the table. The number of shares subject to such options for Mr. Benear is 11,192 shares; Mr. Ouellette is 12,661; Mr. Wheeler is 11,192; Mr. Stone is 13,757 shares; and Mr. Sullivan is 19,388 shares. The preferred shares are nonvoting and are not convertible into common stock. Common Stock Ownership of Certain Beneficial Owners The following table contains information with respect to ownership of our common stock by persons or entities that are beneficial owners of more than five percent of our voting securities as of December 31, 2012. Name and Address Of Beneficial Owner Amount and Nature of Beneficial Ownership (shares) (1) Percent of Class Wellington Management Company, LLP 280 Congress Street Boston, MA02210 620,968 7.7% This information is based solely upon information as of December 31, 2012 contained in a filing with the Securities and Exchange Commission on February 14, 2013 by Wellington Management Company, LLP, including notice that it has shared power to vote and shared dispositive power as to 620,968 shares. BOARD OF DIRECTORS Our Articles of Incorporation provide that the Board of Directors will be divided into three classes, as nearly equal in number as practicable, with the term of office of one class expiring each year. The present Board of Directors consists of seven persons who are elected to the Board of Directors for terms of three years each by our shareholders. Biographical information concerning the current directors and the nominees who are nominated for election to the Board of Directors at the annual meeting is presented below. Except as otherwise indicated, all directors and nominees have had the same principal employment for over five years.With the exception of Mr. Sullivan, our President and Chief Executive Officer, all directors and director nominees have been determined by the Board of Directors to be independent under the NASDAQ Listing Standards. A.Nominees with 3-Year Terms Expiring in 2016 David W. Fultz (age 65) has been a director of Firstbank – West Branch since October, 1994 and of the Corporation since 2004.He is the owner of Fultz Insurance Agency located in St. Helen, Michigan and Kirtland Insurance Agency located in Rose City, Michigan. William E. Goggin (age 67) has been a director of Firstbank - Alma since February, 1974 and of the Corporation since December, 1985. Mr. Goggin has served as Chairman of the Board of the Corporation since 1986 and Chairman of the Board of Firstbank - Alma since 1978.He is an attorney with the law firm Goggin Law Offices in Alma, Michigan B.Directors for 3-Year Terms Expiring in 2015 .Jeff A. Gardner (age 60) has been a director and vice-chairman of Keystone Community Bank since 1997 and a director of the Corporation since October 2005.Mr. Gardner is President of Gardner Group, which he formed in 1980. Gardner Group provides real estate services throughout southwestern Michigan, including development, construction, management, brokerage and maintenance.Mr. Gardner is a principal in numerous real estate developments, construction projects, and a consulting company.Mr. Gardner holds the designation of Certified Property Manager (CPM). Thomas R. Sullivan (age 62) became President & Chief Executive Officer of Firstbank Corporation in January, 2000.He served as President, Chief Executive Officer of Firstbank (Mt. Pleasant) from December, 1991 until January, 2007.He has served as a director of Firstbank (Mt. Pleasant) since 1991.He has also served as a director of Firstbank – Alma and Firstbank – West Branch since January, 2000, Keystone Community Bank since October, 2005 and as a director of Firstbank – West Michigan since July, 2007.Mr. Sullivan has also served as an Officer of the Corporation since 1991. C. Directors with 3-Year Terms Expiring in 2014 Edward B. Grant (age 63) has been a director of Firstbank (Mt. Pleasant) since 1988 and of the Corporation since 1990.He has served as Chairman of the Board of Firstbank (Mt. Pleasant) since 1989.Mr. Grant is the General Manager of Public Broadcasting at Central Michigan University.Mr. Grant is a Certified Public Accountant, and holds a Ph.D. in accounting from Michigan State University. Samuel A. Smith (age 60) became a director of Firstbank – St. Johns in June, 2000 and a director of Firstbank – Alma upon the merger of those two banks in September, 2011.Mr. Smith has been a director of Firstbank Corporation since June, 2003. Mr. Smith is the owner of Smith Family Funeral Homes, Inc. headquartered in Elsie, Michigan. Thomas D. Dickinson (age 54) has been a director of Firstbank – West Michigan (formerly known as Ionia County National Bank) since September, 2003 and of the Corporation since July, 2007.He is a principal in the CPA firm of Biggs, Hausserman Thompson & Dickinson P.C. in Saranac, Michigan.Mr. Dickinson also serves as a Managing Member of Biggs, Dickinson & Roberts Wealth Management Services, LLC and is a member of the Michigan Association of CPAs and the American Institute of CPAs. CORPORATE GOVERNANCE Independence of Directors and Attendance at Meetings Our Board of Directors is composed of a majority of independent directors (as independence is defined in the NASDAQ Listing Standards). During the fiscal year ended December 31, 2012, our board held a total of 12 regular meetings. Various committees of the Board held meetings as needed.Each director attended at least seventy-five percent (75%) of the total meetings of the Board of Directors and meetings of the committees on which they served. We also encourage all members of the Board to attend our annual meeting of shareholders each year. All members of our Board of Directors of the Corporation attended the Corporation's 2012 annual meeting. Currently, no outside Director of Firstbank Corporation serves as a director of another publicly traded company, nor have they during the past 5 years.Mr. Sullivan served as an elected director of the Federal Home Loan Bank of Indianapolis from January 1, 2004 thru December 31, 2009 at which time the size of the board was reduced and Mr. Sullivan’s board position was eliminated.During 2010 Mr. Sullivan was re-elected by the Michigan members of the Federal Home Loan Bank of Indianapolis to a four year term on the FHLBI board of directors commencing January 1, 2011.The Federal Home Loan Bank of Indianapolis has a class of securities registered under the Securities Exchange Act of 1934, as amended.Mr. Sullivan’s current term on this board ends December 31, 2014. During the past 10 years, none of our Directors has reported being subject to any legal proceedings as defined within Item 401 of Regulation S-K. Director Qualifications and Nominations Directors and nominees are considered, and must be approved by, the directors on the Board who are independent under SEC and NASDAQ Standards.The Board searches for potential candidates that it identifies by a variety of means as deemed appropriate by the Board. The Board has not established specific minimum age, education, years of business experience, or specific types of skills for potential candidates, but, in general, expects qualified candidates will have ample experience and a proven record of business success and leadership.In general, the Board requires that each of its members will have the highest personal and professional ethics, integrity and values; will consistently exercise sound and objective business judgment; and will have a comfort with diversity in its broadest sense. Although the Board does not have a specific diversity policy, it is anticipated that the Board as a whole will have individuals with significant appropriate senior management and leadership experience, a comfort with technology, a long-term and strategic perspective, and the ability to advance constructive debate.It will be important for the Board as a whole to operate in an atmosphere where the chemistry of the individuals is a key element. When considering whether directors and nominees have the experience, qualifications, attributes and skills, taken as a whole, to enable the Board of Directors to satisfy its oversight responsibilities effectively in light of our business and structure, the Board of Directors and the independent directors considered the information discussed in each director’s biography.The Board of Directors also considered the many years of experience represented by Messrs. Fultz, Gardner, Goggin, Grant, and Sullivan, each of whom have been involved with Firstbank Corporation or its subsidiary banks for at least fifteen years.Each of our directors also has business and personal relationships with people in their respective communities which provide an important connection to our customers.In addition, the Board of Directors believes that each of the directors has a reputation for honesty, integrity and adherence to high ethical standards. With regard to Mr. Goggin, an attorney, the Board also considered his legal knowledge and experience which is beneficial in the highly regulated financial services industry.With regard to Mr. Fultz the Board considered his experience in insurance and his experience owning and operating a business.Mr. Smith also has experience owning and operating a business.Messrs. Dickinson and Grant are each certified public accountants with a thorough knowledge of accounting and financial statements.Mr. Gardner has extensive experience with real estate development, construction, management, brokerage and maintenance, which is valuable for a community banking organization with a number of locations and for which real estate often serves as collateral for loans.Mr. Sullivan is an experienced community banker with knowledge of how to operate and manage community banks. Shareholder nominations may be made directly by a shareholder or by written notice delivered or mailed to the secretary of the Corporation not less than ten (10) nor more than fifty (50) days prior to the annual meeting.However, if a shareholder wishes the Board of Directors to consider a nomination as a part of a slate of nominees approved by the Board of Directors, the nomination process described below must be followed. The independent directors will consider shareholder nominations for directors submitted in accordance with the following procedure.A notice relating to the nomination must be given in writing to the Corporation not later than sixty (60) days nor more than ninety (90) days prior to the anniversary of the prior year's annual meeting.Such notice must be accompanied by the nominee's written consent, contain information relating to the business experience and background of the nominee and contain information with respect to the nominating shareholder and persons acting in concert with the nominating shareholder.There are no differences in the manner in which the independent directors evaluate a candidate that is recommended for nomination for membership on our Board by a shareholder.As of this time, the Board has not received any recommended nominations from any of our shareholders in connection with the Annual Meeting. Upon receipt of information concerning a shareholder proposed candidate, the Chair of the Board assesses the Board's needs, primarily whether or not there is a current or pending vacancy or a possible need to fulfill by adding or replacing a director, and then develops a director profile by comparing the current state of Board characteristics with the desired state and the candidate's qualifications.The profile and the candidate's submitted information are provided to the Board for discussion.Similarly, if at any time the Board determines there may be a need to add or replace a director, the Chair of the Board develops a Director profile by comparing the current state of Board characteristics with the desired state.If no candidates are apparent from any source, the Board will determine the appropriate method to conduct a search.The Board has, to date, not paid any third party fees to assist in identifying and evaluating nominees. We have not established a nominating committee because we desire active participation of all Board members in the analysis and process of making nominations.In addition, nominations are approved by directors who are independent, ensuring the integrity of the nomination process in the same manner that establishing a nominating committee would.The Board has not adopted nomination charter provisions but it has adopted a formal written board resolution approving the procedure described above. In making nominations for election to the Board of Directors, the Board will consider recommendations of shareholders. Shareholders who wish to recommend nominees should submit their recommendations in writing, delivered or mailed, to the Secretary of the Corporation. Board of Directors Leadership Structure/Role in Risk Oversight The Board of Directors has chosen to separate the CEO position from the Chairman position.This separation helps to ensure that control by one person is not achieved.Also the separation between the CEO and Chairman positions ensures that while we achieve the goal of employee retention (CEO), the Chairman position could be rotated throughout the board members.Finally, the separate position of Chairman, allows additional leadership to be present among management, in the absence of the CEO or CFO. The Board of Directors oversees and monitors our risk management policies and processes both directly and through board committees.Types of risk include credit risk, liquidity risk, operational risk, reputational risk, and compensation/incentive risk.The Board and its committees monitor risk through various reports received from management, internal and external auditors, and regulatory examiners.Our Audit Committee exercises risk oversight by approving the independent auditor and receiving reports from both external and internal auditors.Our compensation committee monitors potential risks related to our compensation plans and practices through a risk review process and by utilizing outside expertise when necessary.Each member of our Board of Directors is also a director of one of our subsidiary banks, and as a result they are familiar with the types of risk relevant to financial institutions. Shareholder Communication with the Corporation's Board of Directors Shareholders may communicate with members of our Board by mail addressed to the full Board, a specific member of the Board, or to a particular committee of the Board at 311 Woodworth Avenue, Alma, Michigan 48801. Code of Ethics We have adopted a Code of Ethics that applies to our executive officers (including our Chief Executive Officer and principal Financial Officer) and all of the directors.Our Code of Ethics is available on our website www.firstbankmi.com under Investor Relations and can be obtained free of charge by sending a request to our corporate secretary at 311 Woodworth Avenue, Alma, Michigan 48801. Any changes or waivers to the Code of Ethics will be disclosed on the website. Audit Committee The Audit Committee oversees our accounting and financial reporting process.For this purpose, the Audit Committee performs several functions. For example, the Audit Committee evaluates the performance of and assesses the qualifications of the independent auditors; appoints and approves the compensation of the independent auditors; determines whether to retain or terminate the existing independent auditors or to appoint and engage new independent auditors; reviews and approves the retention of the auditors to perform the internal audit functions and services which the independent auditors are not permitted to perform; reviews the financial statements to be included in our Annual Report on Form10-K; and discusses with management and the independent auditors the results of the annual audit and the results of our quarterly financial statements. The Audit Committee is composed of Messrs.Dickinson, Fultz, Grant, and Smith.The Audit Committee met 8 times during the fiscal year ended December 31, 2012. All members of our Audit Committee are independent (as independence is defined in Rule4200(a)(15) of the NASDAQ listing standards and as defined in Securities and Exchange Commission rules).Mr. Grant has been designated by the Board as the Audit Committee's financial expert.Mr.Grant is independent of management, as such term is used in item 7(d)(3)(iv)of Schedule14A under the Securities Exchange Act of 1934, as amended.We have adopted a written Audit Committee Charter which is available at our website www.firstbankmi.com under Investor Relations. On March 7, 2013, the Audit Committee submitted to the Board the following report. Audit Committee Report We have reviewed and discussed with management the Corporation’s audited consolidated balance sheet as of December 31, 2012 and 2011, and the related consolidated statements of income and comprehensive income, changes in shareholders’ equity and cash flows for each of the three years for the periods ending December 31, 2012, 2011, and 2010. We have discussed with the independent auditors the matters required to be discussed by the Statement on Auditing Standards No. 61, Communication with Audit Committees, as amended, by the Auditing Standards Board of the American Institute of Certified Public Accountants. We have received and reviewed the written disclosures and the letter from the independent registered public accounting firm required by the applicable requirements of the Public Company Accounting Oversight Board regarding the independent accountant's communications with the Audit Committee concerning independence and has discussed with the independent accountant the independent accountant's independence. Based on the reviews and discussions referred to above, we recommend to the Board of Directors that the financial statements referred to above be included in the Corporation’s Annual Report on Form 10-K for the year ended December 31, 2012. Respectfully submitted, Edward B. Grant, CPA, Chairman Thomas D. Dickinson, CPA, CFP David W. Fultz Samuel A. Smith DIRECTOR COMPENSATION All of the non-employee directors of Firstbank Corporation are also Directors of one or more of the subsidiary banks within the holding company.As a result, non-employee directors receive compensation for their duties at both the holding company and bank level.Mr. Sullivan does not receive any Director fees.Outside Directors of the Corporation and of the subsidiary banks have the option of receiving fees in cash, or using the fees to purchase Firstbank Corporation common stock, except when the fee is noted as being paid in shares of common stock. Historically, we have purchased outside independent compensation data that compares our level of Director Compensation to other banking companies of our size and structure.During 2010, the Compensation Committee determined, through a compensation review done by an independent compensation consulting firm who is experienced in board of director compensation matters, that our director compensation was low compared to competitive market data.In January of 2011 the Compensation Committee recommended, and the Board approved, some modest increases to director compensation that would target a more competitive positioning versus peer group data. Annually the Compensation Committee reviews Director Compensation to ensure that the fees earned/paid are competitive compared to market-based director compensation data. The Compensation Committee determined at its January 24, 2012 and its January 28, 2013 meetings that the current fee schedule still achieved the targeted competitive position compared to market and that no changes would be made for 2012 or 2013.Firstbank Corporation, and its affiliate banks, paid outside directors during 2012 and will pay outside Directors in 2013 as follows: Corporate Board of Directors Annual Retainer Meeting Fee per Meeting Attended FBMI Stock Cash Cash Chairman of the Board 2,300 shares $ Chairman of the Audit Committee 2,200 shares $ Chairman of the Compensation Committee 2,200 shares $ All Other Independent Board Members 2,200 shares $
